Citation Nr: 1404126	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected abdominal and naval surgery scars.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, February 2010, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The reopened issues of service connection for hypertension sleep apnea and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By a March 2008 Board decision, the Board denied entitlement to service connection for sleep apnea and sinusitis.  The Veteran did not appeal that decision or submit new and material evidence.

2.  By an April 2004 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since the March 2008 Board decision contains new statements from the Veteran relating his sleep apnea to his service-connected allergic rhinitis.  

4.  Evidence received since the April 2004 rating decision contains new diagnoses of sinusitis and hypertension.  

5.  The Veteran's sinusitis was incurred in service.  

6.  The Veteran's service-connected abdominal and naval surgical scars are not painful or unstable, do not result in limitation of motion, and do not exceed 12 square inches in area. 


CONCLUSIONS OF LAW

1.  The March 2008 Board decision denying entitlement to service connection for sleep apnea and sinusitis, is final.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 (2013).

2.  New and material evidence has been received since the March 2008 Board decision to reopen the Veteran's claim for entitlement to service connection for sleep apnea and sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The April 2004 RO decision denying entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  New and material evidence has been received since the April 2004 rating decision to reopen the Veteran's claims for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for a rating in excess of 10 percent for service-connected abdominal and naval scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.118, Diagnostic Codes 7801-7805 (as in effect prior to October 23, 2008) and 38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for service connection for sleep apnea was denied in a March 2008 Board decision because there were no in-service complaints related to sleep apnea or a nexus to active service.  In August 2009, the Veteran articulated a new theory of entitlement to service connection, asserting that her sleep apnea was secondary to her service-connected allergic rhinitis.  She included internet research discussing the relationship between allergies and sleep apnea.   

Next, the Veteran's claim for entitlement to service connection for sinusitis was denied in the March 2008 Board decision because the evidence did not show she had sinusitis.  The Veteran submitted a letter from her treating physician, "Dr. F.M."  The letter indicated that an August 2007 CT showed that the Veteran had chronic maxillary sinusitis.  The CT scan has not been located in the evidence of record and was received by the RO in March 2013.  In addition, a January 2009 VA examination indicated that the Veteran had a history of sinusitis. 

With regard to the claim for entitlement to service connection for hypertension, the Veteran's claim was denied in the April 2004 RO decision because there was no evidence of a current disability related to active service; there was no diagnosis or treatment for hypertension in service or post-service.  Subsequently, Dr. F.M. submitted a letter indicating that she had treated the Veteran since 2002 and that the Veteran was currently being treated for hypertension with Lisinopril and Furosemide.  

Therefore, the additional evidence received since the March 2008 Board decision and the April 2004 rating decision contains evidence that has not been previously submitted to VA.  The Veteran has provided a new theory of entitlement for her diagnosed sleep apnea and diagnoses for sinusitis and hypertension.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for sleep apnea, sinusitis, and hypertension.  Therefore, the evidence is new and material and the claim for entitlement to service connection as to all three of these issues must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


Service Connection

Having reopened the Veteran's claim for entitlement to service connection as to the three issues referenced above, the Board now turns its attention to readjudicating the claims on their underlying merits.  As an initial matter, the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review on the issue of entitlement to service connection for sinusitis because the RO's April 2013 adjudication in this matter included de novo review (as well as the development necessary for de novo review).  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  However, as discussed below, the issues of entitlement to service connection for sleep apnea and hypertension have been remanded. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Here, the Veteran contends that her sinusitis began in service.  The evidentiary record contains an August 2007 CT Scan showing chronic right maxillary sinusitis.  Although the August 2008 VA examination for the nose, sinus, larynx, and pharynx included x-rays showing normal paranasal sinuses, the report also indicated that the Veteran experienced one incapacitating episode of sinusitis per year requiring four to six weeks of antibiotic treatment.  Non-incapacitating episodes of sinusitis were also noted.  Service treatment records show the Veteran was diagnosed with sinusitis in July 1993 and December 1993.  

Therefore, throughout the appeal period, the Veteran has provided consistent statements as to the etiology and symptoms of her sinusitis, which are supported by repeated in-service treatment for sinusitis as well as post-service medical records.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence shows that the Veteran's current sinusitis was incurred in service.  Accordingly, service connection for is granted. 

Increased Rating

The Veteran is seeking an increased rating for her service-connected scars.  When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Here, the Veteran contends that an increased rating is warranted based on a revision to Diagnostic Code 7804, under which her scars are currently evaluated as 10 percent disabling. 

The criteria for ratings under Diagnostic Code 7800-7805 were amended effective October 23, 2008.  The Board is required to consider her claim in light of both the former and revised standards to determine whether an increased rating for her skin condition is warranted.  But VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

Diagnostic Code 7800 requires involvement of the head, face, or neck, which is not at issue here.  

Prior to October 23, 2008, 38 C.F.R. § 4.118, DC 7804 provided that superficial scars painful on examination warranted a 10 percent evaluation.  Higher evaluations were warranted under DC 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion.  Specifically, a scar that is deep or that causes limited motion in an area or areas exceeding 12 square inches (77 square centimeters) warranted a 20 percent rating, in an area or areas exceeding 72 square inches (465 square centimeters) warranted a 30 percent rating, and in an area or areas exceeding 144 square inches (929 square centimeters) warranted a 40 percent rating.  

A 10 percent evaluation was warranted under DC 7802 for scars other than of the face, head, or neck that were superficial and did not cause limited motion if they were in an area or areas greater than 144 square inches, and under DC 7803 for superficial, unstable scars.  Scars could also be rated based on limitation of function of the affected part under DC 7805.  

The revised version of DC 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation.  The revised DC 7801 similarly provides for higher evaluations for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 are to be considered under an appropriate diagnostic code.  

The Veteran was afforded a VA examination in March 2007.  The examiner indicated the first scar was the result of the 1986 cholecystectomy.  It was on the inside of the umbilicus and had a maximum length and width of .5 inches.  There was tenderness on palpitation.  The second and third scars were from the Veteran's 2004 appendectomy.  The second scar was on the right upper quadrant, with a maximum width of .5 inches and a maximum length of 11 inches.  There was no tenderness on palpitation.  The third scar was on the suprapubic area, with a maximum width of .25 inches and maximum length of 5 inches.  There was tenderness on palpitation. There was no limitation of motion or function as a result of any of the three scars examined, nor were there any signs of skin breakdown.
The Veteran's scars were examined again in February 2010.  The scar from the cholecystectomy had a maximum width of 2 centimeters and maximum length of 16 centimeters.  It was described as a deep scar.  The Veteran's naval scar had a maximum width of 1 centimeter and maximum length of 2.5 centimeters.  Finally, the Veteran's scar on her suprapubic area had a maximum length and width of 2 centimeters.  There was no skin breakdown, inflammation, edema, or keloid formation noted with any of the three scars.  Moreover, none of the three scars were noted as painful.      

After a review of the evidence, the Board finds that a rating in excess of the 10 percent is not warranted for the Veteran's scars.  Specifically, the Veteran is service-connected for scars resulting from her in-service cholecystectomy.  The evidence shows that the scar associated with the procedure is deep; however, it is not painful or unstable, it does not cause limitation of motion, and it is not in an area or areas greater than 12 square inches.  Indeed, the evidence shows that none of the Veteran's scars are painful or unstable, and all three scars do not involve an area or areas greater than 12 square inches. 

As the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for abdominal and naval scars, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's scars.  See Schafrath, 1 Vet. App. at 595.  


Additional Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's scars.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director of the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)(2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular scheduler standards.  38 C.F.R. § 3.321(b).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Board finds that the symptomatology and impairment caused by the Veteran's scars is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 7804, considers the number of scars and whether the scars are painful or unstable.  DC 7805 also requires consideration of other disabling effects not considered under DC 7804.  In this case, considering the lay and medical evidence, the Veteran's scars were found not to be painful or unstable; no other disabling effects were associated with the scars.  

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised in this case.  The evidence shows that the Veteran is still working.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by May 2009, October 2009, April 2010, and December 2010 letters to the Veteran, which included informing the Veteran of the evidence necessary to substantiate her claim with regard to new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the evidence of record includes service treatment records, statements in support of the claim by the Veteran and her representative, VA treatment records, private treatment records, and several VA examinations.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  
Based upon the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence has been received; the claim for entitlement to service connection for sleep apnea is reopened.

New and material evidence has been received; the claim for entitlement to service connection for sinusitis is reopened.

New and material evidence has been received; the claim for entitlement to service connection for hypertension is reopened.

Entitlement to service connection for sinusitis is granted.

Entitlement to a disability rating in excess of 10 percent for service-connected abdominal and naval scars, is denied. 


REMAND

With regard to the claim for entitlement to service connection for hypertension, the Agency of Original Jurisdiction (AOJ) did not adjudicate the merits of the claim.  Instead, the RO repeatedly denied the claim on the basis that the Veteran had not submitted new and material evidence.  As a result, it cannot be said that the Veteran would not be prejudiced with an appellate decision with respect to the claims at this time.  Accordingly, on remand, a supplemental statement of the case (SSOC) should be provided that contemplates the evidence as a whole and adjudicates the Veteran's claim for entitlement to service connection for hypertension on the merits.  See Bernard, 4 Vet. App. at 394.

In contrast, the Veteran's claim for entitlement to service connection for sleep apnea has been adjudicated on the merits by the RO in the March 2013 SSOC.  However, the Veteran has argued that her sleep apnea is related to her service-connected allergic rhinitis.  A medical opinion is necessary to determine whether the Veteran's sleep apnea was caused or aggravated by her service-connected allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by her service-connected allergic rhinitis.  
With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  After completion of the requested development as outlined above, readjudicate the issues of entitlement to service connection for sleep apnea and hypertension on the merits.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


